DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-10 are pending.

Response to Arguments
Applicant's arguments filed 3/18/21 have been fully considered but they are not persuasive. 
Applicant submits the Office Action fails to provide a case of anticipation with respect to amended claim 1. For example, the Office Action shows no teaching of wherein the container contains a minor feed composition or wherein the liquid is a major feed composition.  The Examiner has considered this argument and respectfully disagrees.
In response to applicant's argument that claim 1 shows no teaching of wherein the container contains a minor feed composition or wherein the liquid is a major feed composition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation.
Further, Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cragun (5339874).
Regarding claim 1, the Cragun reference discloses a liquid filling system comprising:
a)    a container (38) comprising a bottom (inherent), a top (inherent), one or more sidewalls (inherent) between the bottom and the top, and an opening (inherent) at the top of the container;
b)    a nozzle (148) for filling said container with a liquid through the opening at the top of the container (Figure 7), wherein said nozzle comprises one or more first liquid flow passages (172) and one or more second liquid flow passages (176), wherein said one or more first liquid flow passages are configured to generate one or more first liquid influxes that are directed toward the bottom of the container (see vertical down arrow from port 166 in Fig. 7), wherein said one or more second liquid flow passages are configured to generate one or more second liquid influxes that are directed toward the sidewall(s) of the container (see col. 15, lines 38-40).
	Further, the Cragun device is capable of containing a minor feed composition and delivering a major feed composition through the nozzle.	
	

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gott (5129551).
Regarding claim 1, the Gott reference discloses a liquid filling system comprising:
a)    a container (7) comprising a bottom (inherent), a top (inherent), one or more sidewalls (inherent) between the bottom and the top, and an opening (inherent) at the top of the container;
b)    a nozzle (nozzles 14 are grouped in one mounting block 16) for filling said container with a liquid through the opening at the top of the container (Figure 5),
wherein said nozzle comprises one or more first liquid flow passages (6) and one or more second liquid flow passages (6), wherein said one or more first liquid flow passages are configured to generate one or more first liquid influxes that are directed toward the bottom of the container (see 1st flow passages in Annotated Fig. 5), wherein said one or more second liquid flow passages are configured to generate one or more second liquid influxes that are directed toward the sidewall(s) of the container (see 2st flow passages in Annotated Fig. 5).
Further, the Gott device is capable of containing a minor feed composition and delivering a major feed composition through the nozzle.	

Regarding claim 2, wherein said nozzle (16) comprises a plurality of said first liquid flow passages configured to generate a plurality of said first liquid influxes directed at different regions of the bottom of the container, see Annotated Fig. 5

Regarding claim 3, wherein said nozzle (16) comprises a plurality of said second liquid flow passages configured to generate a plurality of said second liquid influxes directed at different regions of the sidewall(s) of the container. See Annotated Fig. 5

Regarding claim 4, wherein said different regions of the sidewall(s) comprises at least a first region and a second region, and wherein said first region is closer to the bottom of the container than said second region. See Annotated Fig. 5

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cragun in view of Rudick (4753370).
Regarding claim 2, the Cragun reference discloses the invention, as claimed, but doesn’t disclose said nozzle comprising a plurality of said first liquid flow passages configured to generate a plurality of said first liquid influxes directed at different regions of the bottom of the container. The Rudick reference discloses another liquid filling system having a nozzle (N) comprising a plurality of liquid flow passages (16-1, 16-2, 16-3) to inject different flavors of concentrate. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Cragun device to have a plurality of first liquid flow passages as, for example, taught by the Rudick reference since it is well known to configure a dispensing nozzle with a plurality of liquid flow passages and would be obvious to try without unexpected results.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cragun in view of Chen et al. (10814291).
Regarding claim 5, the Cragun reference discloses the invention as claimed, but doesn’t disclose said container further comprising a through handle that connects one sidewall of said container with another sidewall thereof, and wherein said different regions of the sidewall(s) comprises a region that is on or adjacent to the through handle of said container. However, the Chen et al. reference discloses another liquid filling apparatus having a container (10) and handle as defined above. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Cragun apparatus to include a container as, for example, taught by the Chen et al. reference since the above defined containers are well known and would be obvious to use without unexpected results.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cragun.
Regarding claims 7-10, the Cragun reference discloses the invention as claimed, but doesn’t disclose the cross-sectional area ratio between each of said one or more first liquid flow passages and each of said one or more second liquid flow passages is from 1 to 10, 2 to 8, 3 to 7, 4 to 6. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the cross sectional area ratios of the first and second flow passages as defined above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gott in view of Chen et al. (10814291).
Regarding claim 5, the Gott reference discloses the invention as claimed, but doesn’t disclose said container further comprising a through handle that connects one sidewall of said container with another sidewall thereof, and wherein said different regions of the sidewall(s) comprises a region that is on or adjacent to the through handle of said container. However, the Chen et al. reference discloses another liquid filling apparatus having a container (10) and handle as defined above. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Gott apparatus to include a container as, for example, taught by the Chen et al. reference since the above defined containers are well known and would be obvious to use without unexpected results.

Regarding claim 6, wherein said Chen et al. container (10) further teaches a through handle that connects one sidewall of said container with another sidewall thereof, and wherein said different regions of the sidewall(s) comprises a region that is on or adjacent to the through handle of said container. See Chen et al. container in Figures 1-4.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gott.
Regarding claims 7-10, the Gott reference discloses the invention as claimed, but doesn’t disclose the cross-sectional area ratio between each of said one or more first liquid flow passages and each of said one or more second liquid flow passages is from 1 to 10, 2 to 8, 3 to 7, 4 to 6. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the cross sectional area ratios of the first and second flow passages as defined above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753